Case 1:20-cv-21601-KMW Document 62 Entered on FLSD Docket 07/13/2020 Page 1 of 1


   From:           Belgica Alcantara Grenon
   To:             FLSDdb_efile Williams
   Subject:        Injunction for Jonathan and Jordan Grenon
   Date:           Monday, July 13, 2020 11:59:44 AM


   Hello. I am the mother of Jordan and Jonathan Grenon. I spoke with my sons today and they
   want to have the meeting with you about the injunction. Their father told us that he asked you
   to cancel the appointment for the injunction today but that was without their knowledge or
   agreement. They want the conference call at 2:00today. Please don’t cancel the conference.
   Please contact me if you can and continue to have the injunction today. Thank you very much.
   Barbara Grenon
